DETAILED ACTION
This office action is in response to preliminary amendments filed on 12/15/2021. Claims 1 and 17-33 are pending. Claims 2-16 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2021 was filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17-19, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hanamoto et al US 20050169658 A1(Hereinafter “Hanamoto”), in view of Ito US 20110243590 A1 (Hereinafter “Ito”).
Regarding Claim 1, Hanamoto teaches a motor control apparatus (Fig. 13) comprising: 
a switching power supply (Fig. 13, 470);
a first motor ([0082] DC Brushless motor) configured to operate with a voltage from the switching power supply; and 
a control unit configured to control the first motor, in which power supply from the switching power supply to a load other than the first motor is performed (Claim 1, and a power supply controller circuit which controls supply of power from the commercial power source and said rechargeable battery to the load other than the heating element, wherein said fusing controller adjusts the limit level in accordance with a control state by said power supply controller).
Hanamoto does not expressly disclose wherein the control unit is further configured to detect an initial position of a rotor of the first motor based on using a current flowing through the first motor during a period,
However, Ito teaches to detect an initial position of a rotor of the first motor based on using a current flowing through the first motor during a period (Ito [0051], Specifically, the circuit controls the driving circuit 37 so that currents flow through the coils, and the magnetic fluxes in the coils are changed in accordance with the position of the rotor 36. Accompanied with this, the FG signals are changed. Therefore, the initial position of the rotor 36 can be detected based on the FG signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement detecting an initial position of a rotor of the first motor using a current flowing through the first motor as taught by Ito, in the detection circuit (claim 2) of Hanamoto, for the purpose detecting an unstable speed for the motor and to switch supply of power to another load rather the motor.
Regarding Claim 17, Hanamoto in view of Ito teach the motor control apparatus according to claim 1, wherein the control unit is further configured to detect the initial position of the rotor based on excitation current flowing through each of a plurality of excitation phases of the first motor (Ito [0043] FIG. 4 is a time chart showing waveforms of the FG signals and energization on/off signals. As shown in FIG. 4, the FG signals respectively corresponding to the phases are supplied to the controlling circuit 38 as waveforms in which the phases are shifted by about 120 deg. from one another. The controlling circuit 38 supplies the energization on/off signals respectively corresponding to the FG signals, to the driving circuit 37 to control the turning on/off of energizations of the coils. Therefore, the rotation of the brushless motor 33 can be controlled).
Regarding Claim 18, Hanamoto in view of Ito teach the motor control apparatus according to claim 1, wherein the first motor is further configured to have no sensor for detecting a position of the rotor (Hanamotor nor Ito use position sensors, encoders, resolvers, etc.).
Regarding Claim 19, Hanamoto in view of Ito teach the motor control apparatus according to claim 1, wherein the control unit is further configured to detect the initial position of the rotor during the period, in which the power supply with at least a predetermined amount of power from the switching power supply to the load is performed  (Hanamoto [0084] Reference numeral 456 denotes a charging circuit which receives the voltage Va applied from the switching power supply circuit 470, and applies a predetermined voltage Vb (Vb.apprxeq.Va in this case) to a rechargeable battery device 455 comprised of, for example, a plurality of electric double-layer capacitors to charge the rechargeable battery device 455 to a predetermined voltage Vc (.apprxeq.Vb)). 
Regarding Claim 32, Hanamoto teaches an image forming apparatus comprising: 
a switching power supply (Fig. 13, 470); 
a conveying unit configured to convey a sheet ([0063], convey belt 20); 
a forming unit (fig. 1, 11) configured to form an image on the sheet conveyed by the conveying unit; 
a first motor ([0082] DC Brushless motor) configured to operate with a voltage from the switching power supply and transmit a driving force to the conveying unit or the forming unit; and 
a control unit configured to control the first motor, in which power supply from the switching power supply to a load other than the first motor is performed (Claim 1, and a power supply controller circuit which controls supply of power from the commercial power source and said rechargeable battery to the load other than the heating element, wherein said fusing controller adjusts the limit level in accordance with a control state by said power supply controller).
Hanamoto does not expressly disclose wherein the control unit is further configured to detect an initial position of a rotor of the first motor based on using a current flowing through the first motor during a period,
However, Ito teaches to detect an initial position of a rotor of the first motor based on using a current flowing through the first motor during a period (Ito [0051], Specifically, the circuit controls the driving circuit 37 so that currents flow through the coils, and the magnetic fluxes in the coils are changed in accordance with the position of the rotor 36. Accompanied with this, the FG signals are changed. Therefore, the initial position of the rotor 36 can be detected based on the FG signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement detecting an initial position of a rotor of the first motor using a current flowing through the first motor as taught by Ito, in the detection circuit (claim 2) of Hanamoto, for the purpose detecting an unstable speed for the motor and to switch supply of power to another load rather the motor.
Allowable Subject Matter
Claims 30-31 and 33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  “a switching power supply configured to operate in either a continuous mode in which a switching operation is continuously performed or a discontinuous mode in which the switching operation is
discontinuously performed; a first motor configured to operate with a voltage from the switching
power supply;”.
Claims 20-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/      Examiner, Art Unit 2846